      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JANE DOE 1,                         )
                                    )
          Plaintiff,                )
vs.                                 )
                                    )                   CIVIL ACTION FILE
RED ROOF INNS, INC., VARAHI         )                   NO. 1:19-CV-03840-WMR
HOTEL, LLC, et al.,                 )
                                    )
                                    )                   JURY TRIAL DEMANDED,
                                    )                   Pursuant to Fed. R. Civ. P. 38
                                    )
          Defendants.               )
___________________________________ )

             ANSWER OF DEFENDANT VARAHI HOTEL, LLC

      COMES NOW Defendant Varahi Hotel, LLC, by and through its

undersigned attorneys, and file this, its Answer to Plaintiff’s Amended

Complaint showing the Court as follows:

                       FIRST AFFIRMATIVE DEFENSE

      The acts or omissions of Plaintiff may have caused or contributed to the

injuries and damages Plaintiff claims in this action.
      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 2 of 11




                     SECOND AFFIRMATIVE DEFENSE

      To the extent Plaintiff was trafficked for sex as alleged in her Complaint, the

actions of her traffickers were the proximate cause of her damages and they are

wholly responsible for her damages.

                                   ANSWER

                                         1.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 1.

                                         2.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 2.

                                         3.

      The allegations of paragraph 3 are denied and denied as argumentative.

                                         4.

      The allegations of paragraph 4 are denied and denied as argumentative.

                                         5.

      The allegations of paragraph 5 are denied and denied as argumentative.

                                         6.

      The allegations of paragraph 6 are denied and denied as argumentative.

                                         -2-
      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 3 of 11




                                        7.

      The allegations of paragraph 7 are denied and denied as argumentative.

                                        8.

      The allegations of paragraph 8, including all subparts, are denied and denied

as argumentative.

                                        9.

      The allegations of paragraph 9, including all subparts, are denied and denied

as argumentative.

                                       10.

      The allegations of paragraph 10 are denied.

                                       11.

      The allegations of paragraph 11 are denied.

                                       12.

      The allegations of paragraph 12 are denied.

                                       13.

      The allegations of paragraph 13 are denied.

                                       14.

      The allegations of paragraph 14 are denied.




                                        -3-
      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 4 of 11




                                 THE PARTIES

                                        15.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 15.

                                        16.

      The allegations of paragraph 16 are denied.

                                        17.

      Defendant Varahi admits that it owned the Red Roof Inn franchise located at

2200 Corporate Plaza, Smyrna, Georgia 30080, since 2012. This Defendant is

without knowledge or information sufficient to form a response as to the remaining

allegations of paragraph 17.

                                        18.

      The allegations of paragraph 18 are admitted.

                                        19.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 19.

                                        20.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 20.

                                        -4-
      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 5 of 11




                                        21.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 21.

                                        22.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 22.

                                        23.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 23.

                                        24.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 24.

                                        25.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 25.

                                        26.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 26.




                                        -5-
      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 6 of 11




                                        27.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 27.

                                     28. – 70.

      The allegations of paragraphs 28 through 70 do not relate to this Defendant;

therefore, no response is required. To the extent that a response is required,

denied.

                           JURISDICTION & VENUE

                                     71. – 73.

      The allegations of paragraphs 71 through 73 are denied as stated; however,

Defendant Varahi does not contest this Court’s jurisdiction over this matter.

                          FACTUAL ALLEGATIONS

                                     74. – 80.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraphs 74 through 80.

                                        81.

      The allegations of paragraph 81 are denied.

                                     82. – 95.

      This Defendant denies all allegations in paragraphs 82 through 95.

                                         -6-
      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 7 of 11




                                    96. – 101.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraphs 96 through 101.

                                   102. – 123.

      The allegations of paragraphs 102 through 123 are denied.

                                       124.

      This Defendant admits that during some years of its ownership a sign stating

“NO REFUNDS AFTER 15 MINUTES” was displayed at the front desk of the

Red Roof Inn Smyrna hotel. Defendant denies the remaining allegations of

paragraph 124.

                                   125. – 130.

      The allegations of paragraphs 125 through 130 are denied.

                                       131.

       The allegations of paragraph 131 are admitted.

                                   132. – 136.

      The allegations of paragraphs 132 through 136 are denied.

                                       137.

      The allegations of paragraph 137 are denied as stated.




                                        -7-
      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 8 of 11




                                    138. – 166.

      The allegations of paragraphs 138 through 166 are denied.

                                       167.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 167.

                                       168.

      This Defendant is without knowledge or information sufficient to form a

response to the allegations of paragraph 168.

                                       169.

      The allegations of paragraph 169, including all subparts, are denied.

                                       170.

      The allegations of paragraph 170 are denied.

                                       171.

      The allegations of paragraph 171 are denied.

                                    172. – 326.

      The allegations of paragraphs 172 through 326 do not relate to this

Defendant; therefore, no response is required. To the extent that a response is

required, denied.




                                        -8-
      Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 9 of 11




                                     327. – 357.

      The allegations of paragraphs 327 through 357 are denied.

                                     358. – 532.

      The allegations of paragraphs 358 through 532 do not relate to this

Defendant; therefore, no response is required. To the extent that a response is

required, denied.

                                     533. – 576.

      The allegations of paragraphs 533 through 576 are denied.

                                     577. – 799.

      The allegations of paragraphs 577 through 799 do not relate to this

Defendant; therefore, no response is required. To the extent that a response is

required, denied.

       WHEREFORE, Defendant Varahi Hotel, LLC, respectfully demands

judgment in its favor, all costs and attorney’s fees for defending the action, and

such other and further relief as the Court deems just and proper.




                                         -9-
     Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 10 of 11




      Respectfully submitted this 12th day of December 2019.

                                        HAWKINS PARNELL & YOUNG LLP

                                        /s/ C. Shane Keith
303 Peachtree Street, N.E.
Suite 4000                              Warner S. Fox
Atlanta, Georgia 30308-3243             Georgia Bar No. 272654
(404) 614-7400                          C. Shane Keith
(404) 614-7500 (facsimile)              Georgia Bar No. 411317
wfox@hpylaw.com                         Elliott C. Ream
skeith@hpylaw.com                       Georgia Bar No. 528281
eream@hpylaw.com                        Counsel for Defendant Varahi Hotel, LLC


               LR 7.1(D), NDGA. CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing brief was prepared with one of the font

(Times New Roman) and point (at least 14 point) selections approved by the Court

in LR 5.1C, NDGa.


                                      /s/ C. Shane Keith
                                      _____________________________
                                      C. Shane Keith
                                        Georgia Bar. No. 411317




                                      -10-
       Case 1:19-cv-03840-WMR Document 123 Filed 12/12/19 Page 11 of 11




                             CERTIFICATE OF SERVICE

        This is to certify that on the 12th day of December 2019, the foregoing

ANSWER OF DEFENDANT VARAHI HOTEL, LLC was filed with the Clerk

of Court using the EM/ECF system which will send e-mail notification to all

counsel of record for this matter.

                                       /s/ C. Shane Keith

                                       C. Shane Keith
                                        Georgia Bar. No. 411317




                                      -11-

iManage 12794205v.1
